             Case 1:20-cv-10434 Document 1-10 Filed 12/10/20 Page 1 of 3




                                EXHIBIT J




49024567;5
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                                                                       INDEX NO. 656014/2020
NYSCEF DOC. NO. 41 Case 1:20-cv-10434 Document 1-10 Filed 12/10/20 Page 2 of 3 NYSCEF: 11/17/2020
                                                                     RECEIVED
                                          REQUEST              FOR        JUDICIAL               INTERVENTION                                                                Sªg'g°gig)

                                                      New York Supiainé         COURT, COUNTY OF New York

                                  Index   No:   656014/2020                                      Date Index     Issued:          11!05!2020                      For Court    Use Only:

 CA g I                  t21 t   d                                                                                                            ider sheet.            IAS Entry Date

  Argonaut       !nsurance       CGi-.pe.-y

                                                                                                                                                                     Judge Assigned


 -against-                                                                                                                              PlainNmrymet!tioner(s)

  Drivetrain,     LLC, ABC CORPORATIONS              1-10, JOHN DOES 1-10
                                                                                                                                                                      RJIFiled Date



                                                                                                                                   D±nd=nt(c),"espondent(s)
                                                                                     specify-whereindicated.
  COMMERCIAL                                                                                     MATRIMONIAL
                                                                                                  O      Contested
  O BusinessEntity (includes corporations, partnerships, LLCs,LLPs,etc.)
                                                                                                         NOTE: If there are children under the age of 18, complete and attach the
       Contract                                                                                          MATRIMONIAL RJIAddendum (UCS-84OM).
  O Insurance(where insurance company is a party, except =rb!tr=±!en)                                     For UncontestedMatn'monialactions, use the UncontestedDivorce RJi(UD-13).
  O UCC(includes sales and negotiable instrumer.ts)
       Other Commercial(specify):
                                                                                               | TORTS
 NOTE: For CommercialDivision assignment requests pursuant to 22 NYCRR202.70(d),
 complete and attach the COMMERCIALDIVISION RJIADDENDUM (UCS-840C).                                  Asbestos
                                                                                                  O Child Victims Act
  REAL PROPERTY:             Specify how many properties the app!!cet!en includes:                   Environmental (specify):
  O Condemnation                                                                                     Medical,Dental, or Podiatric Malpractice
  O Mortgage Foreclosure(specify): O pacidential                   O   Commercial                 O Motor Vehicle
       Property Address:                                                                          O ProductsLiability (specify):
                                                                                                     Other Negligence(specify):
       NOTE: For Mortgage Foreclosureactions involving a one to four-family, owner-
       occupied residential property or owner-occupiedcondominium, complete and                      Other suit-miunai Malpractice (specify):
       attach the FORECLOSURERJIADDENDUM (UCS-840F).                                                 Other Tort (specify):
    Tax Certiorari - Section:                     Block:                Lot:
    Tax Foreclosure                                                                            | SPECIAL PROCEEDINGS
  O Other Real Property (specify):                                                                O CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIALsection]
  OTHER MATTERS
                                                                                                  O CPLRArticle 78 (Body or Officer)
                                                                                                  O Election Law
  O    Certificate of Incorporatior./D|::::ut::= [see NOTE in COMMERCIALsection]                     Extreme Risk ProtectionOrder
  O    Emergency MedicalTreatment                                                                    MHLArticle 9.60 (Kendra's Law)
  O    HabeasCorpus                                                                               O MHLArticle 10 (Sex Offender Confinemant-Initial)
  O    LocalCourt Appeal                                                                             MHLArticle 10 (Sex Offender Confinement-Review)
  O    Mechanic'sLien                                                                                MHLArticle 81 (Guardianship)
  O    NameChange                                                                                 O Other Mental Hygiene (specify):     __
       Pistol Permit Revocation Hearing                                                           O Other Special Proceeding(specify):
  O    Saleor Financeof Religious/Not-for-ProfitProperty
  O    Other (specify):
 STATUS         OF ACTION         OR PROCEEDING:    AnswerYESor NOfor every question and enter additional information where indicated.
                                                                             YES NO
      Hasa summons and complaint or summonswith notice been filed?                   O             If yes, date filed:    11/04R020
      Hasa summons and complaint or summonswith notice been served?                             O             If yes, date served:     11/10R020
      Is this action/proceeding being filed ped judgment?                                 O                   If yes, judgment date:

  NATURE         OF JUDICIAL         INTERVENTION:          Checkone box only and enter additional !nformat!cn where indicated.
 O    Infant's Compromise
 O    Extreme Risk ProtectionOrder Application
 O    Note of Issue/Certificateof Readiness
 O    Notice of Medical, Dental, or Podiatric Malpractice      Date Issuejoined:

      Notice of Motion                                         Relief Requested:                                                                      Return Date:
 O
      Notice of Petition                                       Relief Requested:                                                                      Return Date:
 O
      Order to ShowCause                                       Relief Requested:     PREL        ..mairfEMPRESTORDR                                   Return Date:

      Other Ex ParteApplication                                Relief Requested:

 O    PoorPersonApplication
 O    Requestfor Preliminary Conference
 O    ResidentialMortgage ForeclosureSettlement Conference
 O    Writ of HabeasCorpus
 O    Other (specify):




                                                                                          1 of 2
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 41 Case 1:20-cv-10434 Document 1-10 Filed 12/10/20 Page 3 of 3 NYSCEF: 11/17/2020
                                                                     RECEIVED

 RELATED CASES:               List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                              is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                          Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




 PARTIES:                     For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                              provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
          Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep     List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
          caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
          defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

          Name: Argonaut Insurance
  ☐       Company
                                                         TOD CHASIN, Riker Danzig Scherer Hyland Perretti LLP,
                                                         500 Fifth Avenue 49th Floor, New York, NY 10110,                              ☐ YES ☒ NO
          Role(s): Plaintiff/Petitioner                  212.302.6574, tchasin@riker.com

          Name: Drivetrain, LLC
  ☒                                                      410 Park Avenue, New York, NY 10022
                                                                                                                                       ☐ YES ☒ NO
          Role(s): Defendant/Respondent

          Name: ABC CORPORATIONS 1-10
  ☒                                                                                                                                    ☐ YES ☒ NO
          Role(s): Defendant/Respondent

          Name: JOHN DOES 1-10
  ☒                                                                                                                                    ☐ YES ☒ NO
          Role(s): Defendant/Respondent

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):

          Name:
  ☐                                                                                                                                    ☐ YES ☐ NO
          Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

 Dated:       11/17/2020                                                                                                TOD SCOTT CHASIN
                                                                                                                                Signature

                                         2268746                                                                        TOD SCOTT CHASIN
                          Attorney Registration Number                                                                         Print Name
                                                                          This form was generated by NYSCEF




                                                                                    2 of 2
